United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1189
Issued: December 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2012 appellant, through her attorney, filed a timely appeal from a March 30,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
May 23, 2011.
FACTUAL HISTORY
On June 7, 2011 appellant, then a 41-year-old medical supply assistant, filed a traumatic
injury claim alleging that on May 23, 2011 she was treated at the employing establishment
emergency room and sustained a right hand injury. She indicated that she went to the emergency
room with complaints of chest pain and had an intravenous (IV) put into her right hand, which
1

5 U.S.C. § 8101 et seq.

resulted in numbness, discoloration and hypersensitivity. The record indicates that appellant’s
scheduled work hours for May 23, 2011 were 7:00 a.m. to 4:30 p.m.
The record contains a report dated May 23, 2011 from Dr. Sarah Augustine, an internist,
stating that appellant was treated at 1:31 p.m. for complaints of chest pain. The history stated
that appellant had complained of chest pain over the last two months, with an increase in pain the
last three days. Dr. Augustine noted shortness of breath and stated that appellant had reported
occasional nausea. She indicated that there was no etiology for her severe symptoms.
In a report dated June 3, 2011, Dr. Stephen Lacey, a Board-certified orthopedic surgeon,
reported that appellant was treated for right hand pain. He noted that she had received
emergency room treatment two weeks earlier and an IV was started on the right side. Dr. Lacey
provided results on examination and diagnosed complex regional pain syndrome (CRPS). In a
report dated July 5, 2011, he diagnosed right hand CRPS and indicated that appellant attributed
her condition to the IV placement.
In a decision dated September 7, 2011, OWCP denied the claim for compensation. It
found that the medical evidence was insufficient on the issue of causal relationship.
By letter dated September 13, 2011, appellant, through her representative, requested a
hearing with an OWCP hearing representative. A telephonic hearing was held January 4, 2012.
At the hearing, appellant stated that she initially went to the employing establishment health unit,
and was told because she was having chest pains she should be transferred to the employing
establishment emergency room. She also submitted additional medical evidence.
In a decision dated March 30, 2012, OWCP’s hearing representative modified the
September 7, 2011 decision and denied the claim on the grounds appellant was not in the
performance of duty. The hearing representative discussed Board precedent with respect to
injuries resulting from medical treatment at an employing establishment facility and found any
injury to appellant’s hand would not be compensable under FECA.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”2 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”3
To arise in the course of employment, an injury must occur at a time when the employee
may reasonably be said to be engaged in the master’s business, at a place where he or she may
reasonably be expected to be in connection with the employment and while he or she was
reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.4
2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

R.A., 59 ECAB 581 (2008); Mary Keszler, 38 ECAB 735 (1987).

2

FECA Program Memorandum No. 42, dated March 3, 1966, discusses certain medical
treatment or services provided at employing establishment facilities:
“Public Law 658, 79th Congress, [5 U.S.C. § 7901] approved August 8, 1946,
authorized federal agencies and Government owned and controlled corporations
to establish (by contract or otherwise) health service programs to provide health
services for employees under their respective jurisdictions. These services are
limited to: (1) treatments of on-the-job illness and dental conditions requiring
emergency attention; (2) preemployment and other examinations; (3) referral of
employees to private physicians and dentists; and (4) preventive programs relating
to health….
“It is clear from the content of [5 U.S.C. § 7901] cited above and the circular
which relates directly to it that the health service is within the ambit of the
employment. An in-service employee who responds to the employer’s invitation
that [she] participate voluntarily in this health service program will therefore be
considered in the performance of duty on those occasions when such participation
causes [her] to be absent from [her] regular duties for the specific purpose of
availing [herself] of the medical service offered [her] by [her] employer.
Deleterious effects such as injury while undergoing a periodic medical
examination, reaction to agency-sponsored inoculation or disease contracted from
instrumentation will be compensable.”
The Board has also allowed compensation for complications arising from treatment of a
nonemployment-related condition at an employing establishment health facility in the following
specified situations:
when OWCP has given prior authorization for surgery for a
nonemployment-related condition; when the medical treatment which leads to the complications
is given while the question of causal relation of the original condition is in doubt; and when the
human instincts doctrine applies.5
ANALYSIS
In the present case, appellant alleged that she sustained an injury resulting from an IV
placement during medical treatment at the employing establishment on May 23, 2011. The
evidence of record supports that she sought treatment on May 23, 2011 at the employing
establishment health unit and then was transferred to the employing establishment emergency
room with complaints of chest pain and shortness of breath and received an IV placement in her
right hand. The initial issue is whether appellant was in the performance of duty, in view of the
provisions of Program Memorandum No. 42 and Board precedent.
OWCP’s hearing representative refers to the case of Beverly Sweeny, noting that the
Board held that not all medical treatment for nonemployment-related conditions at an employing
establishment facility would be covered under FECA.6 While Sweeny held that the scope of
5

Lorenzo Smith, Docket No. 05-1651 (issued February 16, 2006); Beverly Sweeny, 37 ECAB 651 (1986).

6

In Sweeny the Board found that Program Memorandum No. 186, issued December 23, 1974, which discussed
deleterious effects of medical treatment furnished by the employing establishment for nonwork-related conditions,
applied only to those situations described in Program Memorandum No. 42 and did not expand the scope of
coverage.

3

Program Memorandum No. 42 was not expanded, there remains the issue of whether the current
case falls within the ambit of 5 U.S.C. § 7901 and Program Memorandum No. 42. Sweeny
clearly finds that deleterious effects from medical treatment for “on-the-job illness and dental
conditions requiring emergency attention” would be covered pursuant to Program Memorandum
No. 42.7
The question, therefore, is whether the present case involved medical treatment involved
for an “on-the-job illness … requiring emergency attention.” As to “emergency attention,” the
record indicated that appellant presented to the emergency room with chest pains and shortness
of breath. The Board finds that an employee with such symptoms may reasonably be found to
require emergency attention. The treatment provided was consistent with an emergency situation
and the emergency room physician noted severe symptoms.
The remaining issue is the interpretation of “on-the-job illness.” The record indicates that
appellant was working at the employing establishment on May 23, 2011; her work hours for that
date were 7:00 a.m. to 3:30 p.m. and she was treated at approximately 1:30 p.m. The evidence
indicates that she was at work, on the employing establishment premises, at the time of
treatment. The Board notes there is no indication, either in the language of 5 U.S.C. § 7901,
Program Memorandum No. 42, or Board precedent, indicating that “on-the-job” was limited to
employment-related conditions.8 Indeed, the language used in Sweeny was as follows:
“Program Memorandum No. 42 states that an employee is covered by [FECA] for deleterious
effects from medical treatment given for “on-the-job” illness in emergency conditions. Program
Memorandum No. 186 does not express an intent to expand this from medical treatment by the
employing establishment for “on-the-job illness and dental conditions requiring emergency
attention” to any medical treatment given by the employing establishment for a nonemploymentrelated condition.”9 The Board’s finding clearly indicates that even though a claimant requiring
emergency attention while at work for a nonemployment-related condition could be covered, this
did not mean (exclude coverage to any medical treatment) by the employing establishment for
nonemployment-related conditions.
In Sweeny there was no evidence that the employee was “on-the-job,” as she reported to
an employing establishment hospital at 10:10 p.m. and was employed as a teacher. The
employee’s injury was a left knee injury sustained in a ski accident. The Board found that the
claimant would not be covered under Program Memorandum No. 42, and the Board declined to
expand the coverage. The Board also noted that appellant had chosen to receive treatment at the
employing establishment hospital, although she had “the freedom and opportunity to receive
treatment at alternative medical facilities.”10
In the present case, the evidence indicates that appellant was on-the-job and required
emergency attention and the employing establishment health unit transported her to the

7

Beverly Sweeny, supra note 5 at 657.

8

It is well established that a subsequent injury is compensable if it is the direct and natural result of a
compensable primary injury. S.S., 59 ECAB 315 (2008).
9

Supra note 7.

10

Beverly Sweeny, supra note 5 at 660; see also Esther E. Mauselle, 24 ECAB 238 (1973)..

4

employing establishment hospital for emergency treatment. The Board finds this falls directly
within the scope of Program Memorandum No. 42.
The case will be remanded for proper consideration of whether appellant has established
causal relationship. After such further development as OWCP deems necessary, it should issue
an appropriate decision.
CONCLUSION
The Board finds that appellant was in the performance of duty at the time of medical
treatment at the employing establishment on May 23, 2011 and the case is remanded for proper
consideration of causal relationship.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 30, 2012 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: December 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

